        Case 1:21-cv-03287-JMF-SDA Document 37 Filed 08/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ASHU SHUKLA,                                                           :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   21-CV-3287 (JMF)
                  -v-                                                  :
                                                                       :         ORDER
APPLE INC., et al.,                                                    :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On August 14, 2021, Plaintiff Ashu Shukla filed yet another letter, titled “Letter Motion
to Reopen & Reconsider Judge Furman’s Denial of Plaintiff’s Motion as Frivolous,” ECF No.
34, which the Court once again construes to be a motion for reconsideration — this time, of both
the denial of his motion to disqualify Magistrate Judge Aaron and the denial of his two later
motions for reconsideration of the same. See Shukla v. Apple Inc., No. 21-CV-3287 (JMF), 2021
U.S. Dist. LEXIS 115216, at *1-2 (S.D.N.Y. June 21, 2021) (ECF No. 28) (denying motion to
disqualify as “patently frivolous” because it was “based solely on Magistrate Judge Aaron’s
rulings in Shukla v. Deloitte Consulting LLP, No. 19-CV-10578 (AJN) (SDA) (“Shukla I”));
ECF No. 31 (denying a motion to reconsider the Court’s denial of the motion to disqualify
Magistrate Judge Aaron “as frivolous”); ECF No. 33 (denying “once again” Shukla’s motion to
reconsider the Court’s denial of the motion to disqualify Magistrate Judge Aaron as frivolous). 1
Shukla’s motion to reconsider is once again DENIED as frivolous.

         Shukla’s serial filing of frivolous motions — and even more frivolous motions for
reconsideration — and his frequent use of impertinent and disrespectful language are of a piece
with the conduct that led to the recent dismissal by the Honorable Alison J. Nathan of his related
suit, Shukla I. See 19-CV-10578, ECF No. 323, at 5 (“[T]hroughout this litigation Plaintiff has
refused to accept unfavorable rulings from the Court. Plaintiff has continually deemed each
decision that does not go his way ‘biased,’ and responded with meritless motions for
reconsideration, motions to ‘vacate,’ or motions to ‘reopen.’ Plaintiff has repeatedly flouted the
Court’s orders and disobeyed its clear instructions . . . . Further, Plaintiff has continued to
display caustic behavior unfit for litigants before this Court. This has included leveling insults
and outlandish accusations against the Court, opposing counsel, and other individuals involved in
this litigation.” (citations omitted)). Given the relationship between this case and Shukla I, the
1
        On August 20, 2021, Shukla filed yet another letter. Although this letter was purportedly
to inform the Court that he did not require filed documents to be mailed to him, he also repeated
the allegations in his earlier letter and stated erroneously that his motion to disqualify Magistrate
Judge Aaron was still pending before the Court. See ECF No. 35.
      Case 1:21-cv-03287-JMF-SDA Document 37 Filed 08/25/21 Page 2 of 2




Court will consider the record in that case when deciding how to address further misconduct in
this case. 2 Put differently, Shukla will not be afforded in this litigation as many chances to
conform his conduct to appropriate standards as he would have been had this case been filed in a
vacuum. Instead, considering the record in Shukla I and the record in this case together, the
Court will not hesitate to dismiss the case if Shukla files any more frivolous motions to
disqualify Magistrate Judge Aaron or motions for reconsideration of the Court’s earlier denial of
such a motion; nor will the Court hesitate to dismiss the case if Shukla fails to comply with the
Court’s Orders. For avoidance of doubt: Shukla may not file any further motions for
reconsideration of the Court’s denial of the motion to disqualify Magistrate Judge Aaron.

        More broadly, the Court cautions Shukla — just as Judge Nathan did in her recent
opinion, see id. at 9 — that further vexatious behavior may result not only in dismissal of this
suit, but also in the imposition of a “litigation bar” that prohibits the filing of new lawsuits
without prior leave of the Court. See, e.g., Gertskis v. New York Dep’t of Health & Mental
Hygiene, No. 13-CV-2024 JMF, 2014 WL 2933149, at *6-7 (S.D.N.Y. June 27, 2014).

        The Clerk of Court need not mail this Order to Shukla as he has confirmed that he hass
received electronic notice of filings and that “the court must refrain from sending paper mail to
the plaintiff.” ECF No. 35, at 1-2.

       SO ORDERED.

Dated: August 25, 2021                               __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




2
        Considering the two cases together is appropriate because, but for the fact that Judge
Nathan could not preside over this case (for reasons specific to this case), this case would almost
certainly have been assigned to her, consolidated with the other case, and dismissed along with
the other case; Shukla should not be permitted to waste many more judicial resources merely
because this case could not be consolidated with the one pending before Judge Nathan.


                                                 2
